On Application por Rehearing.
Fenner, J.
It is proper to state that, in this case, the evidence establishes that Boeuf river, the stream across which the bridge was *975built, lies, as a navigable stream, wholly within the limits of the State of Louisiana. Although the upper portion of the stream itself lies in Arkansas, it is not navigable, and has never been navigated as high up as the Arkansas line.
The authority of Congress over navigable streams is an incident of the power to regulate commerce among the States, and only affects rivers which are highways of commerce between different States.' As to streams which are navigable only within the limits of a single State, the authority of its legislature is complete. Penn. vs. Wheeling Bridge Co. 18 How. 432; 1 Redfield on Railways, § 78, notes and authorities cited.
This makes it clear, that in the instant case, the authority derived from the legislative action of the State did not conflict, under any view, with any paramount authority of the federal government. '
Rehearing refused.